Citation Nr: 0835889	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that remand for further development is 
necessary prior to appellate adjudication of this claim 
because VA has not yet met its duty to assist.  VA has a duty 
to assist claimants to obtain evidence needed to substantiate 
a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  VA's duty to assist 
includes obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  In a July 
2008 Board hearing, the veteran testified that he had 
received post-traumatic stress disorder (PTSD) treatment in a 
twelve-week program from the Salem, Virginia VA Medical 
Center that ended mid-April 2008.  Complete records from this 
program are not of record and are material to the issue on 
appeal; therefore, they must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA 
medical treatment records are material to the issue on appeal 
and are not included within the claims file, a remand is 
necessary to acquire such VA records, because VA is deemed to 
have constructive knowledge of certain documents which are 
generated by VA agents or employees).

Accordingly, the case is remanded for the following action:

1.	The RO must contact the Salem, Virginia 
VA Medical Center to obtain and 
associate with the claims file all 
treatment records not yet of record 
pertaining to the veteran's PTSD 
treatment, to specifically include any 
twelve-week program treatment records.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact must be clearly 
documented in the claims file.

2.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


